

RESCISSION; TERMINATION AND SHARE EXCHANGE AGREEMENT


RESCISSION; TERMINATION AND SHARE EXCHANGE AGREEMENT, dated January 31, 2007
(this “Agreement”), among Shenzhen iASPEC Software Engineering Company Limited
(“iASPEC”), the shareholders of iASPEC who are signatories hereto (each, an
“iASPEC Shareholder,” and collectively, the “iASPEC Shareholders”), including
Jiang Huai Lin (“Mr. Lin”), Bo Hai Wen Technology (Shenzhen) Company Limited
(“Bo Hai Wen”), China Public Security Holdings Limited (“CPST BVI”) and Irish
Mag, Inc. (“Irish Mag”). Each of the parties hereto are referred to as a “Party”
and collectively as the “Parties”.


BACKGROUND


Irish Mag is a U.S. public reporting company whose common stock is quoted on the
Over-the-Counter Bulletin Board under the symbol “IRHM.OB”. CPST BVI is a
British Virgin Islands company and it is Irish Mag’s wholly-owned subsidiary. Bo
Hai Wen is a company that was formed in the People’s Republic of China and is
CPST BVI’s wholly-owned subsidiary.


iASPEC is a company that was formed in the People’s Republic of China. Mr. Lin
is a controlling shareholder of iASPEC. As a result of the Agreements (as
defined below) Mr. Lin became a controlling shareholder of Irish Mag and, as a
result of the transactions contemplated hereby, Mr. Lin will remain a
controlling stockholder of Irish Mag.


On January 17, 2006, Mr. Lin formed CPST BVI. On June 23, 2006, CPST BVI formed
Bo Hai Wen. On October 6, 2006, Mr. Lin sold all of the issued and outstanding
capital stock of CPST BVI (the “BVI Stock”) to Irish Mag for $50,000 (such sale
of CPST BVI shares for cash being referred to herein as the “BVI Stock Sale
Transaction”).


On October 16, 2006, Mr. Lin and Bo Hai Wen entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”). Pursuant to the Stock Purchase
Agreement, on November 9, 2006, Mr. Lin caused iASPEC to transfer to Bo Hai Wen
(a) RMB 14,000,000 (approximately $1,750,000) in cash (the “Cash Payment”) and
(b) all of iASPEC’s accounts receivable as of August 31, 2006, valued at RMB
27,286,172 (approximately $3,410,771) (the “Accounts Receivable”). In exchange
for causing iASPEC to transfer the Cash Payment and the Accounts Receivable, Bo
Hai Wen transferred to Mr. Lin 8,601,286 shares (the “SPA Shares”) of Irish
Mag’s Common Stock.


On October 20, 2006, iASPEC and Bo Hai Wen entered into a Software License
Agreement (the “Software License Agreement”). Pursuant to the Software License
Agreement, on November 13, 2006, iASPEC transferred to Bo Hai Wen the right to
use certain software (“Software”) owned by iASPEC in exchange for 16,898,714
shares (the “Software Shares”) of Irish Mag common stock. These shares were
issued to the iASPEC Shareholders.


On October 9, 2006, Bo Hai Wen entered into a Business Turnkey Agreement
(“Turnkey Agreement”) with iASPEC. The Turnkey Agreement contained the terms and
provisions governing the future cooperation between iASPEC and Bo Hai Wen
whereby Bo Hai Wen would provide services to iASPEC customers in exchange for
revenues generated by such customers.


 
 

--------------------------------------------------------------------------------

 
 
The Parties desire to rescind the BVI Stock Sale Transaction and to
simultaneously restructure the arrangements provided for by the Stock Purchase
Agreement and the Software License Agreement (collectively, the “Agreements”) by
terminating the Agreements and entering into this Agreement. iASPEC and Bo Hai
Wen are also simultaneously amending and restating the Turnkey Agreement on the
date hereof to better define the commercial arrangements between those Parties
and to re-grant to Bo Hai Wen the software license that had previously been
granted to Bo Hai Wen under the Software License Agreement. Finally, Mr. Lin is
simultaneously exchanging the BVI Stock for 25,500,000 shares of common stock of
Irish Mag (the “Reissued Irish Mag Shares”), being the sum of the Software
Shares and the SPA Shares.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and promises of the
Parties and the terms and conditions hereof, the Parties hereby agree as
follows:
 
1. RESCISSION OF BVI STOCK SALE TRANSACTION


The BVI Stock Sale Transaction is hereby rescinded in its entirety. Irish Mag
shall be deemed to have returned to Mr. Lin all of the shares of BVI Stock held
by Irish Mag. Mr. Lin shall promptly (and in any event within ten (10) days) pay
to Irish Mag Fifty Thousand Dollars ($50,000) constituting the return of the
purchase price previously received by Mr. Lin in the BVI Stock Sale Transaction.


2. TERMINATION OF AGREEMENTS


Each of the Agreements is hereby terminated and of no further force and effect.
In consideration of the mutual promises herein contained and such other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, each Party hereto hereby releases and forever discharges each
other Party hereto, its officers, directors, employees, agents and
representatives from any and all claims, liabilities, suits and damages arising
or in any way related to the Agreements (other than any claim, liability, suit
or damages arising from a Party’s obligations under this Agreement) and agrees
not to commence any such suit or make any such claim against any other Party,
its officers, directors, employees, agents or representatives. Each Party hereto
represents and warrants to the other Party that he has not made any such claim
or suit prior to the date hereof.


3. RETURN OF CASH PAYMENT AND ACCOUNTS RECEIVABLE


(a) If it has not already done so, Bo Hai Wen shall promptly (and in any event
within ten (10) days) pay back to iASPEC the Cash Payment.


(b) Bo Hai Wen hereby transfers and conveys back to iASPEC the Accounts
Receivable.


 
2

--------------------------------------------------------------------------------

 
 
4. SHARE EXCHANGE


Mr. Lin hereby sells, transfers, conveys, assigns and delivers to Irish Mag the
BVI Stock free and clear of all liens, security interests or encumbrances of any
kind in exchange for the Reissued Irish Mag Shares, which Irish Mag hereby
sells, transfers, conveys and assigns to Mr. Lin free and clear of all liens,
security interests or encumbrances of any kind.


5. REPRESENTATIONS BY MR. LIN


Mr. Lin represents and warrants to the Irish Mag that:


(a) Mr. Lin is an “Accredited Investors” as defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the “Act”);


(b) The Reissued Irish Mag Shares are being acquired by Mr. Lin for his own
account, for investment purposes and not with a view to the sale or distribution
of all or any part of the Reissued Irish Mag Shares, nor with any present
intention to sell or in any way distribute the same, as those terms are used in
the Act, and the rules and regulations promulgated thereunder;


(c) Mr. Lin has sufficient knowledge and experience in financial matters so as
to be capable of evaluating the merits and risks of purchasing the Reissued
Irish Mag Shares;


(d) Mr. Lin has reviewed copies of such documents and other information as Mr.
Lin has deemed necessary in order to make an informed investment decision with
respect to his purchase of the Reissued Irish Mag Shares;


(e) Mr. Lin understands that the Reissued Irish Mag Shares may not be sold,
transferred or otherwise disposed of without registration under the Act or the
availability of an exemption therefrom;


(f) Mr. Lin understands and has the financial capability of assuming the
economic risk of an investment in the Reissued Irish Mag Shares for an
indefinite period of time;


(g) Mr. Lin has been advised by Irish Mag that Mr. Lin will not be able to
dispose of the Reissued Irish Mag Shares, or any interest therein, without first
complying with the relevant provisions of the Act and any applicable state
securities laws;


(h) Mr. Lin understands that the provisions of Rule 144 promulgated under the
Act, permitting the routine sales of the securities of certain issuers subject
to the terms and conditions thereof, may not be currently, and may not hereafter
be, available with respect to the Reissued Irish Mag Shares;


(i) Mr. Lin acknowledges that the Irish Mag is under no obligation to register
the Reissued Irish Mag Shares or to furnish any information or take any other
action to assist Mr. Lin in complying with the terms and conditions of any
exemption which might be available under the Act or any state securities laws
with respect to sales of the Reissued Irish Mag Shares in the future; and


 
3

--------------------------------------------------------------------------------

 
 
(j) Mr. Lin understands the tax consequences and risks of this transaction, and
will seek professional assistance in reviewing the tax consequences this
transaction and in the preparation of his tax returns.


6. MISCELLANEOUS


This Agreement and the Amended and Restated Turnkey Agreement constitute the
entire agreement between the Parties regarding the subject matter hereof and
supersede all prior understandings, agreements, or representations by or between
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof. No changes, modifications, or waivers to this Agreement
will be effective unless in writing and signed by all of the Parties. In the
event that any provision hereof is determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that these terms and conditions shall otherwise remain in full force and effect
and enforceable. The terms and conditions of this Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York. No
Party may assign its rights or delegate its duties under this Agreement without
the express prior written consent of the other Parties. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which, together, shall constitute one and the same instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
execution and delivery for all purposes.


[Signature Page Follows]


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written:


iASPEC:
 
SHENZHEN iASPEC SOFTWARE
ENGINEERING COMPANY LIMITED
 
 
By: /s/ Jiang Huai Lin                          
Jiang Huai Lin
President
 
BO HAI WEN:
 
BO HAI WEN TECHNOLOGY
(SHENZHEN) COMPANY LIMITED
 
 
By:  /s/ Zhang Xian                            
Zhang Xian
Director
 
 
   
iASPEC SHAREHOLDERS:
 
 
/s/ Jiang Huai Lin                                 
Jiang Huai Lin
 
 
/s/ Cai Jinzhu                                         
Cai Jinzhu
 
 
CPST BVI :
 
CHINA PUBLIC SECURITY HOLDINGS
LIMITED
 
 
By:  /s/ Jiang Huai Lin                          
Jiang Huai Lin
Director
     
IRISH MAG:
 
IRISH MAG, INC.
 
 
By:  /s/ Jiang Huai Lin                            
Jiang Huai Lin
President and Chief Executive Officer
 





Rescission Termination and Share Exchange Agreement
 
 

--------------------------------------------------------------------------------

 
 